Citation Nr: 0423777	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-21 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from March 1970 to June 1971.

A claim of entitlement to service connection for a right hip 
disability was denied on the basis that a well grounded claim 
had not been submitted by decision of the Board in February 
2000.  By letter from the RO in February 2001, the veteran 
was informed that before this claim could be reconsidered 
under the provisions of the Veterans Claims Assistance Act of 
2000, additional evidentiary development was necessary.  By 
way of response in March 2001, the veteran indicated that he 
was seeking service connection for a back disability and not 
a right hip disability.  Thus, a claim of service connection 
for a right hip disability is not before the Board at this 
time.

This appeal arises from a February 2002 rating decision of 
the Chicago, Illinois Regional Office (RO), which denied the 
veteran's claim of service connection for a back disability.  

The Board notes that the veteran has raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU); 
however, as this issue has not been developed or certified on 
appeal, it is referred to the RO for appropriate 
consideration.

The Board also notes that a review of an April 2002 written 
statement suggests that the veteran may wish to pursue a 
claim of entitlement to service connection for blackout 
spells; accordingly, the RO should contact the veteran and 
determine whether he elects to pursue a service connection 
claim for blackout spells.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran contends that the RO erred by failing to grant 
entitlement to service connection for a back disability.

VA is also required to conduct an accurate and descriptive 
medical examination based on the complete medical record.  38 
C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 
(1991).  In this case, the veteran should be afforded a VA 
examination by a physician who should render an opinion as to 
the etiology of all current back disability.  

Moreover, the record shows that the veteran was granted 
entitlement to Social Security Administration (SSA) 
disability benefits by decision in 1996; however, only a SSA 
determination in 1999 concerning the continuation of the 
earlier decision is of record.  The Court has held that the 
VA has a duty to attempt to secure all records of the SSA 
regarding the veteran's rating of unemployability for SSA 
purposes.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  Thus, the RO must request complete copies of the 
1996 SSA decision and the records utilized in considering the 
veteran's claim.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all evidence relating to the issue on 
appeal that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of the 1996 decision 
relating to the veteran's claim for 
disability benefits as well as the 
medical records upon which that decision 
was based.  Once obtained, all records 
must be associated with the claims 
folder.  

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination by a 
physician with the expertise to render an 
opinion regarding the service connection 
claim for a back disability.  The claims 
folder must be made available to the 
physician for review prior to the 
examination and all necessary testing 
should be accomplished.  The examiner 
should provide diagnoses for all current 
back disability.  Based on a review of 
the entire record and the current 
examination, the physician must render an 
opinion at to whether it is at least as 
likely as not that any current back 
disability is related to the veteran's 
military service.  (In answering this 
question, the examiner must use the 
standard of proof provided by the Board.)  
Complete reasons and bases for the 
requested medical opinion must be 
provided as part of the report of 
examination.

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




